[Cite as State v. Howard, 2022-Ohio-3739.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                Plaintiff-Appellee,                :

                v.                                 :        No. 111286

LEONARD HOWARD,                                    :

                Defendant-Appellant.               :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: October 20, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CR-91-263243-C


                                             Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Gregory J. Ochocki, Assistant Prosecuting
                Attorney, for appellee.

                Russell S. Bensing, for appellant.


SEAN C. GALLAGHER, A.J.:

                  Leonard Howard appeals the denial of his successive petition for

postconviction relief, in which he raises the same issue that arose in his delayed

motion for a new trial filed in 1997 — whether the state was aware of evidence that
would have impeached a witness who later recanted part of his testimony. For the

following reasons, we affirm.

               Howard was convicted of aggravated murder, murder, felonious

assault, and having a weapon while under disability, along with an attendant firearm

specification for the killing of two victims, Mark Marshall and Thomas Ricardo

Allen, who were gunned down at a gas station on East 131st Street and Harvard

Avenue in the city of Cleveland, and the wounding of a third victim. State v.

Howard, 8th Dist. Cuyahoga No. 62191, 1993 Ohio App. LEXIS 1977, 1-2 (Apr. 8,

1993). The trial court sentenced Howard to serve an aggregate prison term of life,

with the possibility of parole after 59 years.

               The trial transcript is not part of the appellate record. According to

the panel reviewing the direct appeal of the convictions, the primary evidence

entered against Howard at trial was the testimony of Howard’s codefendants,

Abraham Douglas, Andre Collier, and Jerrall Collier. Id. Thus, the state presented

eyewitness testimony from persons who were “with appellant prior to and just after

the murders and physical evidence linking appellant to the crimes.” Id. Although

Earl Johnson testified at Howard’s trial, Johnson’s testimony focused on other acts

evidence of an overall plan or scheme. As a sidenote, following the extensive trial

testimony, the panel noted that “[i]t was surmised that [Howard] discovered Earl

was an eyewitness to the earlier murders at [the gas station]. [Johnson] testified

that he happened to be riding as a passenger in a car and saw appellant, along with

others, firing at two people.” Id. at 6.
              In resolving Howard’s argument challenging the weight of the

evidence in support of the convictions, the panel concluded as follows:

      In this case, there was overwhelming evidence of appellant’s guilt.
      Derrick Jones, an eyewitness, identified appellant shooting Marshall
      and Allen. Jerrall, a co-conspirator, testified to the events of the
      murders and implicated appellant. Moreover, Jerrall’s testimony was
      corroborated by White and June. All the testimony was materially
      consistent and we find no basis, nor has appellant presented one, why
      we should disbelieve the factfinder’s assessment and verdict and
      reverse his convictions.

Id. at 18. Thus, the panel did not discuss Johnson’s testimony in any further detail

and did not rely on Johnson’s testimony in sustaining the conviction.

              Nevertheless, in 1997 Johnson recanted his trial testimony insomuch

as he claimed to have witnessed the shooting. He nonetheless maintained his

testimony regarding Howard’s attempt on his life. Howard filed a delayed motion

for a new trial based on the then newly discovered evidence. The transcript of those

proceedings was appended to Howard’s latest petition for postconviction relief. At

that time, Johnson testified that he did not witness the shooting but had simply

driven past the aftermath. Importantly, he also claimed to have told several

detectives of that fact during the investigation — setting the stage for the Brady

violation claim.

              Howard’s latest petition for postconviction relief once again focuses

on the trial testimony of Johnson. In 2019, Howard’s family procured the police

reports confirming Johnson told detectives about his not witnessing the actual

shooting. Howard claims that he was unable to obtain the police report until 2016,
when the Ohio Supreme Court concluded that the investigatory-work-product

exception of the Public Records Act under R.C. 149.43(A)(2)(c) did not extend

beyond the completion of trial for which the information was gathered. State ex rel.

Caster v. Columbus, 151 Ohio St.3d 425, 2016-Ohio-8394, 89 N.E.3d 598, ¶ 47; but

see State ex rel. Summers v. Fox, 163 Ohio St.3d 217, 2020-Ohio-5585, 169 N.E.3d

625, ¶ 47 (when witness statements to law enforcement are prepared for the “sole”

purpose of providing the prosecutor the necessary information, the exception to the

public records act request for investigatory work product applies). There is no

explanation for why Howard waited three additional years to seek the police reports

following the Ohio Supreme Court decision.

               The trial court denied the successive petition for postconviction relief,

concluding that it lacked jurisdiction to consider the merits of the claim under

R.C. 2953.23(A)(1)(b).

               In this appeal, Howard claims that “the trial court erred in imposing

an unconstitutional standard in determining the merits of [his] petition for

postconviction relief[,]” primarily relying on Kyles v. Whitley, 514 U.S. 419, 115 S.Ct.

1555, 131 L.Ed.2d 490 (1995), as applied through State v. Bethel, 167 Ohio St.3d 362,

2022-Ohio-783, 192 N.E.3d 470. See also State v. Mack, 8th Dist. Cuyahoga No.

101261, 2018-Ohio-301, ¶ 30 (applying Kyles to the appellate review of a

postconviction proceeding under R.C. Chapter 2953). According to Howard, the

statutory standard to properly invoke the trial court’s continuing jurisdiction to

consider a successive or untimely petition for postconviction relief under R.C.
2953.23(A) differs from the standard to review a claim of the deprivation of

constitutional rights under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10

L.Ed.2d 215 (1963), as announced in Kyles.

                Bethel provides the procedural framework through which this appeal

from the denial of a successive petition for postconviction relief must be analyzed.1

The withholding of evidence, whether intentional or inadvertent, violates the

Fourteenth Amendment if the evidence is either exculpatory or provides

impeachment value and is prejudicial to the offender. Bethel at ¶ 19, citing Brady

and Smith v. Cain, 565 U.S. 73, 75, 132 S.Ct. 627, 181 L.Ed.2d 571 (2012)

(summarizing the three components of “a true Brady violation”). “‘[F]avorable

evidence is material, and constitutional error results from its suppression by the

government, “if there is a reasonable probability that, had the evidence been


       1 Although Howard claims that the “Ohio post-conviction statute is the only vehicle

for addressing a situation where the State has violated a defendant’s constitutional rights
by failing to disclose exculpatory evidence,” Howard has not cited any authority to
support such a notion. To the contrary, the Brady violation could have been addressed
in Howard’s 1997 delayed motion for a new trial in which Howard presented evidence that
detectives were aware of Johnson’s impeachable testimony; although it is recognized that
Howard would not have been able to produce the actual police reports at that time, he
could have also filed a separate motion for new trial after receiving the police report. See,
e.g., Bethel, 167 Ohio St.3d 362, 2022-Ohio-783, 192 N.E.3d 470, at ¶ 59 (finding the
Brady violation to be a valid basis supporting a motion for leave to file a delayed motion
for a new trial); State v. Buehner, 8th Dist. Cuyahoga No. 109699, 2021-Ohio-4435.
Importantly, Howard has maintained that his petition for postconviction relief must be
analyzed under the statutory framework. App.R. 16(A)(7). His argument will be
addressed as presented, but it is noted that in Bethel, the Ohio Supreme Court applied the
materiality review under the Brady violation in considering both the petition for
postconviction relief and the motion for leave to file the delayed motion for a new trial.
Thus, the outcome hinges on the same analysis regardless of whether the motion is
brought under the statutory postconviction proceeding or the Ohio Criminal Rules for a
delayed motion for new trial, which does not contain the statutory jurisdictional
impediment.
disclosed to the defense, the result of the proceeding would have been different.”’”

Id., quoting Kyles at 433 and United States v. Bagley, 473 U.S. 667, 682, 105 S.Ct.

3375, 87 L.Ed.2d 481 (1985). Prejudice, under the Brady standard, is demonstrated

if “the government’s evidentiary suppression ‘undermines confidence in the

outcome of the trial.’” Id., citing Kyles and Bagley.

               In order for an offender to advance a Brady violation claim following

a conviction under Ohio’s postconviction relief statutory structure, the jurisdictional

requirements under R.C. 2953.21 must be met. Id. at ¶ 20. If the petition is either

untimely or a successive petition, such as the petition at issue in this particular

appeal, R.C. 2953.23(A) controls. Under that section, in order to invoke the

continuing jurisdiction of the trial court in the postconviction proceeding, the

offender must demonstrate “(1) that he was ‘unavoidably prevented from discovery

of the facts’ upon which his claim relies and (2) by clear and convincing evidence,

that no reasonable factfinder would have found him guilty or eligible for the death

sentence but for the constitutional error at trial.’” Id., citing R.C. 2953.23(A)(1) and

State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, 121 N.E.3d 351, ¶ 36; see

also State v. Jones, 8th Dist. Cuyahoga No. 110855, 2022-Ohio-1674, ¶ 7 (applying

Apanovitch).

               The jurisdictional requirement under R.C. 2953.23(A)(1)(b) must be

considered in accordance with Brady and Kyles. Bethel, 167 Ohio St.3d 362, 2022-

Ohio-783, 192 N.E.3d 410, at ¶ 32. Accordingly, a petitioner advancing a Brady

violation claim within a petition for postconviction relief must prove “‘in the context
of the entire record, suppression” of the withheld information “‘undermines

confidence in the outcome of the trial.’” Id., quoting United States v. Agurs, 427

U.S. 97, 112, 96 S.Ct. 2392, 49 L.Ed.2d 342 (1976), Kyles, 514 U.S. at 434, 115 S.Ct.

1555, 131 L.Ed.2d 490, and Bagley, 473 U.S. at 678, 105 S.Ct. 3375, 87 L.Ed.2d 481.

               In this case, the trial court issued its decision approximately a month

after the Ohio Supreme Court released Bethel. Nothing in the record indicates that

either party timely brought Bethel to the trial court’s attention. The trial court relied

on the language of R.C. 2953.23(A)(1)(b) to conclude that Howard failed to

demonstrate that no reasonable factfinder would have found him guilty at trial in

consideration of the withheld police reports and, thus, the court lacked jurisdiction

to review the merits of the claim. According to Bethel, that standard is not entirely

accurate when considering a Brady violation claim within Ohio’s postconviction

relief statutory structure, which must account for the differing standard for

demonstrating prejudice. Bethel at ¶ 32.

               The Ohio Supreme Court nonetheless reiterated that citing the

language of the statutory provision is not detrimental to the outcome. Id. at ¶ 40.

In concluding that the trial court lacked jurisdiction to review the petition for

postconviction relief in Bethel, it was held that the petitioner had “not shown by clear

and convincing evidence that no reasonable factfinder would have found him guilty

or eligible for the death sentence but for constitutional error at trial” — a verbatim

recitation of the statutory standard. Bethel at ¶ 40; see also State v. Bethel, 10th

Dist. Franklin No. 19AP-324, 2020-Ohio-1343, ¶ 28 (the Tenth District concluded
that the trial court properly determined it lacked jurisdiction to consider a

successive petition for postconviction relief because the offender failed to “show by

clear and convincing evidence that, but for constitutional error at trial, no

reasonable jury would have found him guilty or eligible for a death sentence”). Thus,

in this respect, the Kyles standard was compatible with R.C. 2953.23(A)(1)(b) such

that in this case, the trial court’s stated rationale in denying the petition for

postconviction relief is in complete alignment with Bethel.

               Howard nonetheless asks for this matter to be remanded to the trial

court to consider the appropriate constitutional standard based on the discrepancy

between the trial court’s stated rationale in this case and the standard to be applied

through Kyles. Even if we engaged in the extraordinary presumption that the trial

court applied the statutory standard to the exclusion of the constitutional standard

announced in Kyles for the sake of this discussion, it must be recognized that a

“reviewing court will not reverse a correct judgment merely because a trial court

relied on an erroneous reason as the basis for its determination.” O’Neal v. State,

2020-Ohio-506, 146 N.E.3d 605, ¶ 20 (10th Dist.), citing Hassey v. Columbus,

2018-Ohio-3958, 111 N.E.3d 1253, ¶ 33 (10th Dist.), and Joyce v. Gen. Motors Corp.,

49 Ohio St.3d 93, 96, 551 N.E.2d 172 (1990). “‘[A]n appellate court must affirm the

judgment if it is legally correct on other grounds, that is, it achieves the right result

for the wrong reason, because such an error is not prejudicial.’” Id. at ¶ 20, quoting

Reynolds v. Budzik, 134 Ohio App.3d 844, 846, 732 N.E.2d 485 (6th Dist.1999),

fn. 3; see, e.g., Bethel, 167 Ohio St.3d 362, 2022-Ohio-783, 192 N.E.3d 410, at ¶ 59
(although the trial court committed error by denying leave to file a delayed motion

for new trial, the result was nonetheless correct). R.C. 2953.23(A) codifies a trial

court’s continuing jurisdiction to consider the merits of a petitioner’s requested

relief.   Failure to properly invoke the trial court’s jurisdiction is fatal to the

postconviction process. See Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, 121

N.E.3d 351, at ¶ 36.

                As Bethel emphasizes, not all withheld evidence will sustain the trial

court’s jurisdiction to entertain or consider a petition for postconviction relief.

Bethel at ¶ 40. If the information withheld has “limited probative” value in the

context of the entire record of the conviction, the information would have been of

limited use at trial and would not impact the confidence in the ultimate verdict. Id.

                In this case, Howard’s argument in support of the petition for

postconviction relief is based on his belief that Johnson was a “key” witness at trial.

Without the transcript of the trial proceedings, there is no substantive record upon

which that characterization of Johnson’s trial testimony can be resolved. Instead,

we are left to review the panel decision in the direct appeal, and upon that review,

there is no indication that Johnson’s testimony regarding witnessing the shooting

was anything more than duplicative testimony to that of the several witnesses and

codefendants who testified against Howard and were firsthand witnesses to the

murder or to Howard’s statements and actions after the fact. At the most basic level,

impeaching Johnson at trial would have limited probative value as to Howard’s

guilt, since the primary and overwhelming evidence of Howard’s misconduct was
secured through his codefendants’ decision to testify against Howard. See Bethel at

¶ 40 (the withheld information had limited probative value in the context of the

entire record, and therefore, the petition for postconviction relief was properly

denied). None of that evidence is impacted by Johnson’s recantation or the latest

evidence demonstrating Johnson in fact told detectives he had not witnessed the

shooting. In the context of the entire record, the alleged suppression of the withheld

information in this case cannot be said to have undermined the confidence in the

outcome of the trial.

               Accordingly, and even though it is not outwardly apparent that the

trial court was provided the Bethel decision for consideration, the trial court

correctly determined that it lacked jurisdiction to consider the merits of Howard’s

petition for postconviction relief.

               We affirm.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                            __________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

EMANUELLA D. GROVES, J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR